Citation Nr: 0311075	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  99-02 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to a higher initial rating in excess of 30 
percent for chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veterans served on active duty from June 1966 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
A July 1994 rating decision denied the veteran's claim for 
entitlement to service connection for a skin disorder 
(claimed as chloracne) secondary to exposure to Agent Orange 
and a November 1995 rating decision denied entitlement to an 
increased rating in excess of 10 percent for sebaceous cysts.  

In a May 1998 VA Hearing Officer decision, the veteran's 
service-connected skin disability was recharacterized as 
chloracne (previously diagnosed as acne and/or sebaceous 
cysts) and an initial 30 percent disability rating was 
assigned back to March 1992, the date of the veteran's claim 
for service connection for chlorance.

In March 2000, a Board hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  By letter 
dated April 18, 2002, the Board informed the veteran of this 
and gave him the opportunity for another hearing by a current 
Veterans Law Judge.  In a letter dated the same month, the 
veteran stated that he did not want an additional hearing.

In November 2000, the Board remanded the issue to the RO for 
additional development.  After completion of development, the 
case was returned to the Board for additional appellate 
consideration.  In a May 2002 decision, the Board denied an 
initial rating in excess of 30 percent for the veteran's 
service-connected chloracne.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2002 Joint Motion to Vacate 
the BVA Decision and Remand and for Suspension of Proceedings 
(Joint Motion), the parties asked that the matter be remanded 
to the Board for a discussion of the notice provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)), and the extent to which the documents of record 
satisfy this requirement and for provision of a medical 
examination during an active stage of the veteran's skin 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see 
also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  By Order 
entered in December 2002, the Court granted this motion, 
vacated the May 2002 BVA decision, and remanded the case to 
the Board for readjudication and disposition consistent with 
the Joint Motion and the VCAA.


REMAND

As noted in the Joint Motion, which was granted by the 
Court's order, a remand in this case is required to comply 
with the notice and duty to assist provisions contained in 
the VCAA.  VA issued regulations to implement the VCAA in 
August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The amendments became effective on November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(a), 
which became effective August 29, 2001.  

Pursuant to the VCAA, VA first has a duty to notify the 
appellant and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).  In the 
present case, the Board finds that VA's redefined duties to 
notify and assist a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue addressed in this 
remand.  See Disabled American Veterans v. Sec'y of Veterans 
Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. LEXIS 
8275 (Fed. Cir. May 1, 2003).   For the reasons described 
below, the case is remanded to the RO for additional 
development. 

The RO has not yet considered whether any additional 
notification or development action is required under the VCAA 
with regard to the increased rating claim.  Moreover, the 
Board observes that the rating criteria pertaining to skin 
disorders, to include chloracne, were recently amended, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590-99 (July 
31, 2002).
 
The Board also observes that the duty to assist includes 
obtaining additional treatment records and providing a VA 
medical examination or a medical opinion when necessary for 
an adequate determination.  The veteran submitted his 
original service-connection claim for chloracne in March 
1992.  Since the present appeal arises from an initial rating 
decision, which established service connection and assigned 
the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  The veteran will be asked to identify health care 
providers who may have treated him since March 1992 for a 
skin disorder.  The record reveals that the veteran received 
treatment for his skin disorder from a private physician, Dr. 
Tschen, and at the Albuquerque VA Medical Center.  
Consequently, the RO should attempt to obtain both VA and 
non-VA treatment records.  Finally, the RO must schedule a 
medical examination during an active stage of the veteran's 
skin disorder to comply with the duty to assist provisions of 
the VCAA and the Court's holding in Ardison.  Ardison, 6 Vet. 
App. at 407.  The veteran also will be scheduled for a VA 
skin examination during the summer time.  It would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time without compliance 
with the notice and duty to assist provisions of the VCAA or 
consideration of the revised rating criteria.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, for these reasons, 
a remand is required.

In compliance with the Court's order and the VCAA, the Board 
finds that the case must be REMANDED to the RO for further 
development:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
skin disorder from March 1992 to the 
present.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  The RO should attempt to obtain 
treatment records from E. H. Tschen, M.D.  
If records are unavailable, please have 
the provider so indicate.

2.  The RO should obtain VA treatment 
records dated from February 1995 to 
February 1996, from October 1998 through 
January 2000, and from November 2000 to 
the present.  If records are unavailable, 
please have the Albuquerque VA Medical 
Center so indicate.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
during the summer months by a 
dermatologist to determine the nature and 
extent of the veteran's service-connected 
skin disorder, which has been 
characterized as acne, sebaceous cysts 
and/or chloracne.  All indicated tests or 
studies deemed necessary should be done.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination and the 
examination report should so indicate.  
The examiner should indicate whether the 
veteran has deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 
40 percent or more of the face and neck; 
deep acne affecting less than 40 percent 
of the face and neck, or; deep acne other 
than on the face and neck; or superficial 
acne (comedones, papules, pustules, 
superficial cysts) of any extent.  The 
examiner should indicate whether the 
veteran's skin disorder is manifest by 
exfoliation, exudation or itching 
involving an exposed surface or an 
extensive area; is manifest by exudation 
or constant itching, extensive lesions, 
or marked disfigurement; or manifest by 
ulceration or extensive exfoliation or 
crusting and systemic or nervous 
manifestations or is exceptionally 
repugnant.   

If there is scarring, the dermatologist 
should expressly give the extent of 
scarring in square inches or square 
centimeters, should indicate whether the 
veteran's shrapnel scar is unstable 
(i.e., frequent loss of covering of skin 
over the scar), deep, superficial (i.e., 
not associated with underlying tissue 
damage), poorly nourished with repeated 
ulceration, or tender and/or painful on 
objective demonstration, and whether the 
scar limits the function of, or causes 
limited motion of, the affected part.  

The examiner should also discuss whether 
there is disfigurement of the head, face 
or neck which is characterized by visible 
or palpable tissue loss and either gross 
distortion or asymmetry of one or more 
features or paired set of features (nose, 
chin, forehead), eyes (including 
eyelids), ears (auricles), cheeks, lips, 
or has one or more characteristics of 
disfigurement.  The 8 characteristics of 
disfigurement are: scar 5 or more inches 
(13 or more cm.) in length; scar at least 
1/4-inch (0.6 cm.) wide at widest part; 
surface contour of scar elevated or 
depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding 6 square 
inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding 6 
square inches (39 sq. cm.); underlying 
soft tissue missing in an area exceeding 
6 square inches (39 sq. cm.); skin 
indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

4.  The RO must review the entire file 
and ensure for the issue on appeal 
compliance with the duty to assist, 
documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000 (VCAA), 
specifically including all provisions 
under 38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  The claims file must include 
documentation that the RO has complied 
with the VA's redefined duties to notify 
and assist a claimant, as set forth in 
the VCAA.

5.  Following completion of 1 through 4 
above, the RO should readjudicate the 
issue of an increased rating for 
chloracne.  If the determination remains 
adverse, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time to 
respond.

6.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2002).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



